Exhibit 10.1

 

 

 

EXECUTION VERSION

PRIVILEGED AND CONFIDENTIAL

PROVIDED AS PART OF SETTLEMENT DISCUSSIONS

SUBJECT TO RULE 408 OF THE FEDERAL RULES OF EVIDENCE

AND ALL BANKRUPTCY AND STATE LAW EQUIVALENTS

 

PLAN SUPPORT AGREEMENT REGARDING

TRICO MARINE SERVICES, INC., TRICO MARINE ASSETS, INC.,

AND TRICO MARINE OPERATORS, INC.

THIS PLAN SUPPORT AGREEMENT

(as the same may be amended, modified, or supplemented from time to time, this
"Agreement"), is entered into as of September 8, 2004, by and among (a) Trico
Marine Services, Inc., Trico Marine Assets, Inc., and Trico Marine Operators,
Inc. (collectively, the "Company" or "Trico"); and (b) the holders (or
investment managers or advisers for the beneficial owners) identified on
Schedule 1 (the "Supporting Noteholders") of the Trico Marine Services, Inc.
$250 million 8 7/8% Senior Notes Due 2012 (the "Senior Notes") (Trico together
with the Supporting Noteholders, the "Parties" and each individually, a
"Party").



RECITALS

WHEREAS, Trico has determined in the exercise of its fiduciary duty that it is
necessary, appropriate and timely to undertake a restructuring of its debt and
equity interests and, to that end, is contemplating a restructuring of its
financial obligations (the "Financial Restructuring") through the prosecution of
jointly administered chapter 11 cases (collectively, the "Chapter 11 Cases")
under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1330
(as amended, the "Bankruptcy Code") which shall be filed in the United States
Bankruptcy Court for the Southern District of New York (the "Bankruptcy Court");

WHEREAS, the Supporting Noteholders hold in the aggregate, not less than 66 2/3%
of the outstanding principal amount of the Senior Notes;

WHEREAS, certain of the Supporting Noteholders are members of an ad hoc group of
certain holders of the Senior Notes (the "Prepetition Ad Hoc Committee") that
has engaged in good faith negotiations with Trico with the objective of reaching
an agreement regarding the principal terms of the Financial Restructuring and
has reached agreement in principle on the terms and conditions set forth in the
Chapter 11 Plan Term Sheet (the "Term Sheet"), a copy of which is attached
hereto as Exhibit A;

WHEREAS, certain of the Supporting Noteholders may agree from time-to-time to
enter into one or more confidentiality agreements with Trico for the purposes of
forming an ad hoc committee (the "Ad Hoc Committee") to make various decisions
pursuant to this Agreement;

WHEREAS, in order to implement the Financial Restructuring, Trico intends to (i)
prepare a disclosure statement that is consistent in all respects with the Term
Sheet and otherwise in form and substance reasonably satisfactory to the holders
of a majority in amount of the Senior Notes (the "Disclosure Statement"), (ii)
prepare a plan of reorganization that is consistent in all respects with the
Term Sheet and otherwise in form and substance reasonably satisfactory to the
holders of a majority in amount of the Senior Notes (the "Plan"), (iii) solicit
the requisite votes in favor of the Plan, (iv) commence the Chapter 11 Cases
before the Bankruptcy Court, (v) on the date of commencement of the Chapter 11
Cases, submit the Plan and Disclosure Statement for approval of the Bankruptcy
Court, and (vi) use reasonable best efforts to have the Disclosure Statement
approved and the Plan confirmed by the Bankruptcy Court, in each case, as
expeditiously as practicable under the Bankruptcy Code and the Federal Rules of
Bankruptcy Procedure;

WHEREAS, each Supporting Noteholder holds or is the legal or beneficial holder
of, or the investment manager with discretionary authority with respect to, the
aggregate principal amount of Senior Notes set forth below each such Supporting
Noteholder's signature attached hereto and, in order to facilitate the
implementation of the Financial Restructuring, each of the Supporting
Noteholders is prepared to support, to the extent legally possible, on the terms
and subject to the conditions of this Agreement and applicable law, if and when
solicited to do so in accordance with applicable law, to vote (or, in the case
of managed or advised accounts, instruct its custodial agents to vote) to accept
the Plan in the Chapter 11 Cases; and

WHEREAS, Trico desires to obtain the commitment of the Supporting Noteholders to
support and vote for the Plan, subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties
hereto hereby agrees as follows:

1.     Support of Financial Restructuring. As long as this Agreement has not
been terminated pursuant to Section 6 hereof each Supporting Noteholder
severally agrees with each other Supporting Noteholder and with the Company
that, if the Company proposes the Plan, such Supporting Noteholder (i) will,
subject to receipt of a Disclosure Statement prepared pursuant to and satisfying
the requirements of chapter 11 of title 11 of the United States Code (the
"Bankruptcy Code") applicable to disclosure statements that contains information
concerning the Company and such Plan that is in all material respects consistent
with the information presently available and contains no information that is
materially inconsistent with such presently available information, and further
subject to its vote on the Plan being solicited in accordance with the
Bankruptcy Code (the "Solicitation Standards"), vote all of its claims against,
and equity interests in, the Company, whether now owned or hereafter acquired,
to the extent lawfully allowed to vote, to accept such Plan and otherwise
support and take all reasonable actions to facilitate, the proposal,
solicitation, confirmation, and consummation of such Plan; (ii) will not object
to confirmation of, or vote to reject, the Plan or otherwise commence any
proceeding to oppose or alter the Plan, the Disclosure Statement in respect of
the Plan, the solicitation of its acceptance of the Plan in accordance with the
Solicitation Standards or any other reorganization documents containing terms
and conditions consistent in all respects with the Term Sheet and this
Agreement; (iii) will vote against any restructuring workout or plan of
reorganization relating to Trico other than the Plan; and (iv) will not directly
or indirectly seek, solicit, support, encourage, vote for, consent to, or
participate in the negotiation or formulation of (x) any plan of reorganization,
proposal, offer, dissolution, winding up, liquidation, reorganization, merger,
or restructuring for the Company other than the Plan, (y) any disposition
outside of the Plan of all or any substantial portion of the assets of the
Company, or (z) any other action that is inconsistent with, or that would delay
or obstruct the proposal solicitation, confirmation, or consummation of, the
Plan.

2.     Proposal of Plan. The Company (a) represents to each Supporting
Noteholder individually that it is their present intention to promptly and
diligently (i) initiate the Chapter 11 Cases upon fulfillment of the conditions
precedent to the Company's obligations under this Agreement; (ii) prepare and
deliver the Plan, the Disclosure Statement in respect of the Plan, and other
necessary or appropriate reorganization documents containing terms and
conditions consistent with the Term Sheet; (iii) solicit acceptances of the Plan
by means of the Disclosure Statement in accordance with the Solicitation
Standards; and (iv) achieve the confirmation and consummation of such Plan; and
(b) agree, as long as this Agreement has not been terminated pursuant to Section
6 hereof, to use their reasonable best efforts, subject to their fiduciary duty
to equityholders and creditors, to promptly and diligently carry out, and oppose
any efforts to prevent, the actions described in section (a) of this sentence.

3.     No Solicitation. Notwithstanding any other provision of this Agreement,
nothing in this Agreement is intended to be or constitute, and nothing in this
Agreement shall be deemed to be or constitute, a solicitation of any vote or any
agreement to vote for any plan of reorganization.

4.     Restrictions on Transfer. As long as this Agreement has not been
terminated pursuant to Section 6 hereof and the confirmation and effective date
of the Plan have not occurred, no Supporting Noteholder may, directly or
indirectly, sell, assign, transfer, hypothecate, grant any option or right to
acquire, or otherwise dispose of (each, a "Transfer") all or any portion of any
claim against or equity interest in the Company or any interest therein, unless
the purchaser, assignee, or transferee (the "Transferee") agrees in writing in
the form attached hereto as Exhibit B (such writing a "Transferee
Acknowledgement") at the time of such Transfer to be bound by all of the terms
of this Agreement in its entirety, without revisions, as a Party hereto,
including without limitation Section 1 hereof. Upon execution of the Transferee
Acknowledgement, the Transferee shall be deemed to be a Supporting Noteholder.
Any Transfer not effected in accordance with the foregoing shall be deemed void
ab initio. In the event of a Transfer, the transferor shall, within three
business days after such Transfer, provide notice of such transfer to Trico
Marine Services, Inc., together with a copy of the Transferee Acknowledgement
and, if the transferor has transferred all of its claims subject to this
Agreement, then such transferor shall automatically be released from any further
obligations hereunder.

5.     Further Acquisition of Senior Notes and Claims. This Agreement shall in
no way be construed to preclude any Supporting Noteholder from acquiring
additional Senior Notes. However, any such Senior Notes so acquired shall
automatically be deemed to be subject to all of the terms of this Agreement.

6.     Termination. Upon the occurrence of any of the following events or
conditions:

(i)     the final terms of the Plan have not been agreed to by the Parties by
October 11, 2004;

(ii)    the solicitation pursuant to the Disclosure Statement and Plan has not
commenced on or before November 12, 2004 (the "Solicitation Date");

(iii)   an order confirming the Plan shall not have been entered by the
Bankruptcy Court on or before May 4, 2005;

(iv)   the Company shall file with the Bankruptcy Court a plan of reorganization
on terms and conditions not materially different from, or a disclosure statement
not materially inconsistent with, the Term Sheet or otherwise in form and
substance not reasonably satisfactory to all of the Supporting Noteholders;

(v)    the Company shall file with the Bankruptcy Court a plan of reorganization
on terms and conditions materially different from, or a disclosure statement
materially inconsistent with, the Term Sheet or otherwise in form and substance
not reasonably satisfactory to all of the Supporting Noteholders;

(vi)   once filed, and prior to the confirmation of the Plan, any or all of the
Chapter 11 Cases shall have been converted to a case or cases under chapter 7,
to one or more liquidating chapter 11 cases, or dismissed;

(vii)   an examiner is appointed pursuant to section 1104(c)(1) of the
Bankruptcy Code with expanded powers to run the business of the Company, or such
examiner makes a finding of fraud, dishonesty, or misconduct by any officer or
director of Trico, or a trustee under chapter 7 or chapter 11 of the Bankruptcy
Code is appointed for the Company in any of the Chapter 11 Cases;

(viii)  there shall have occurred any material breach of this Agreement by the
Company or any representation or warranty made by the Company in this Agreement
shall be incorrect in any material respect;

(ix)   any court shall enter a final nonappealable judgment or order declaring
this Agreement to be unenforceable;

(x)    the Company shall withdraw the Plan or publicly announce its intention
not to support the Plan;

(xi)   the Company has failed to satisfy the conditions precedent specified in
the side letter dated September 8, 2004 by the Solicitation Date,

then:

all obligations of the Parties under this Agreement shall automatically
terminate and be of no further force or effect; provided, however, that upon the
occurrence of the event described in clause (v) such termination shall only
occur five (5) days after the filing of the Plan or Disclosure Statement, and
provided such event has not been waived by all of the Supporting Noteholders;
and provided, further, that upon the occurrence of the event described in clause
(iv) such termination shall only occur ten (10) days after the filing of the
Plan or Disclosure Statement, and provided such event has not been waived by
two-thirds in amount of the Ad Hoc Committee members, or if no Ad Hoc Committee
then exists, two-thirds in amount of the Supporting Noteholders. No Party shall
have the right to terminate this Agreement upon the occurrence of any of the
events and conditions described in clause (i), (ii), (iii), (viii) or (xi)
unless such Party has first given written notice thereof to each of the other
Parties hereto specifically identifying the basis upon which such Party is
exercising its right to terminate, and the event or condition giving rise to
such right is not cured within ten (10) days of such written notice; and,
provided, further, that such event or condition shall be deemed cured if the
applicable requirement contained in such clause is satisfied within such ten
(10) day period regardless of any date specified in such claims. For the
avoidance of doubt, only a majority in amount of the Ad Hoc Committee members,
or if no Ad Hoc Committee then exists, a majority in amount of the Supporting
Noteholders shall have the right to terminate this Agreement under clauses (ii),
(iii), (viii) or (xi) referenced above. During the period following the
commencement of the Chapter 11 Cases but prior to the scheduling, by the
Bankruptcy Court, of the confirmation hearing, enforcement of this Agreement as
to the Company shall be limited by applicable bankruptcy law. Termination in
accordance with this paragraph shall not affect any Party's remedies as a result
of any breach by any other Party. Notwithstanding anything to the contrary set
forth in this Agreement, this Agreement shall terminate on May 4, 2005.

7.     Conditions to Effectiveness of this Agreement. This Agreement shall not
become effective until such time as each of the following conditions have been
satisfied:

(a)    The receipt by Trico of the authorized signatures to this Agreement by at
least two Supporting Noteholders holding, in the aggregate, not less than 66
2/3% of the outstanding principal amount of the Senior Notes; and

(b)    Execution of this Agreement by the Company.

8.     Public Disclosures. Prior to the issuance of any public disclosures
regarding the Financial Restructuring, Trico shall consult with the Ad Hoc
Committee, or if no such Ad Hoc Committee then exists, the Supporting
Noteholders (or so many of the Supporting Noteholders that are willing to
receive restricted information at such time), as to the form and substance of
such public disclosures, provided that at all times the Company shall be solely
responsible for each public disclosure made by it. Without limiting the
generality of the foregoing, unless required by lawful subpoena issued by a
court of competent jurisdiction, Trico shall not, and shall cause each of its
direct and indirect subsidiaries not to, disclose (i) any Supporting
Noteholder's identity or (ii) the amount of such holder's holdings of Senior
Notes, without the prior written consent of such Supporting Noteholder in each
case; and, if such announcement or disclosure is so required, Trico shall afford
the Supporting Noteholders a reasonable opportunity to review and comment upon
any such announcement or disclosure prior to the applicable announcement or
disclosure.

9.     Fiduciary Duties. Notwithstanding anything to the contrary herein,
nothing in this Agreement shall require Trico or any directors or officers of
Trico (in such person's capacity as a director or officer of Trico) to take any
action, or to refrain from taking any action, to the extent required to comply
with its or their fiduciary obligations under applicable law. Nothing herein
will limit or affect, or give rise to any liability, to the extent required for
the discharge of the fiduciary obligations described in this Section 9.

10.    Impact of Appointment to Creditors' Committee. Trico agrees to use its
reasonable best efforts, if requested by any Supporting Noteholder, to support
such Supporting Noteholder's appointment to any official unsecured creditors'
committee ("Creditors' Committee") formed pursuant to 11 U.S.C. § 1102 in the
Chapter 11 Cases. Notwithstanding anything herein to the contrary, if any
Supporting Noteholder is appointed to and serves on the Creditors' Committee in
the Chapter 11 Cases, the terms of this Agreement shall not be construed so as
to limit such Supporting Noteholder's exercise (in its sole discretion) of its
fiduciary duties to any person arising from its service on such Creditors'
Committee, and any such exercise (in the sole discretion of such Supporting
Noteholder) of such fiduciary duties shall not be deemed to constitute a breach
of the terms of this Agreement.

11.    Notices. All notices, requests, elections, and demands under or in
connection with this Agreement shall be in writing and shall be delivered by
hand, sent by recognized overnight courier, or sent by facsimile or similar
electronic means to the Party as set forth under its signature hereto, or to
such other address or facsimile number as such Party shall provide to all other
Parties hereto in writing, and shall be deemed sent or given hereunder, in the
case of personal delivery or delivery by recognized overnight courier, on the
date of actual delivery, and in the case of transmission by facsimile or similar
electronic means, on the date of actual transmission.

12.    Entire Agreement; Modification; Waiver. This Agreement and the Plan (the
provisions of which are incorporated herein) constitute the entire agreement
among the Parties as to the subject matter hereof and supersede all prior and
contemporaneous agreements, representations, warranties, and understandings of
the Parties, whether oral, written, or implied, as to the subject matter hereof.
Notwithstanding anything to the contrary herein, no supplement, modification, or
amendment of this Agreement shall be binding unless executed in writing by all
Parties. No waiver of any of the provisions of this Agreement shall be deemed or
constitute a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver. No waiver shall be binding unless
executed in writing by the Party making the waiver.

13.    No Third-Party Beneficiaries. Nothing contained in this Agreement is
intended to confer any rights or remedies under or by reason of this Agreement
on any person or entity other than the Parties hereto, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third party to any Party to this Agreement, nor shall any provision give any
third party any right of subrogation or action over or against any Party to this
Agreement.

14.    Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, each Party hereto and their respective legal
representatives, successors, and assigns.

15.    Further Documents. Each Party hereto agrees to execute any and all
documents, and to do and perform any and all acts and things, reasonably
necessary or proper to effectuate or further evidence the terms and provisions
of this Agreement and agrees to negotiate in good faith the definitive documents
relating to this Agreement and the Plan, provided that this shall not require
Supporting Noteholders to incur any costs, fees or expenses unless paid (or
reimbursed) by the Company.

16.    Representations and Warranties:

(a)     Representations and Warranties of the Supporting Noteholders. Each
Supporting Noteholder hereto severally and not jointly, as to itself only,
represents and warrants to each of the Parties hereto that, as of the date of
this Agreement, it is the legal or beneficial holder of, or the investment
manager with discretionary authority with respect to, the principal amount of
Senior Notes set forth below its name on the signature page hereto.

(b)     Representations and Warranties of Trico. Each of the Trico entities
represents and warrants to each of the Supporting Noteholders that the following
statements are true, correct, and complete as of the date hereof:

(i)     Trico has due authority to enter into, to perform its obligations under,
and to consummate the transactions contemplated by, this Agreement; and

(ii)    There are no actions, suits, claims, proceedings or, to its knowledge,
investigations pending or, to its knowledge, threatened against any of the Trico
entities or any of its current or former directors or officers that would give
rise to a claim for indemnification against any of the Trico entities by any of
such directors or officers under applicable law or the certificate of
incorporation and/or by-laws of any of the Trico entities, except as set forth
on Schedule 16(b)(ii); and

(iii)   The information provided by Trico to the Supporting Noteholders in
connection with the Financial Restructuring did not, when provided, contain any
untrue statement of a material fact nor did it fail to state any fact necessary
in order to make such information not materially misleading.

(c)     Representations and Warranties of Trico and the Supporting Noteholders.
Each of the Parties, hereto severally and not jointly, and as to itself only,
represents and warrants to the other Parties that the following statements, as
applicable to it, are true, correct and complete as of the date hereof:

(i)     The execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
similar action on its part, subject, in the case of performance by the Company,
to required Bankruptcy Court approvals related to the solicitation,
confirmation, and consummation of the Plan, and that the person executing this
Agreement on behalf of such Party has been duly-authorized to execute this
Agreement on behalf of and bind such Party;

(ii)     This Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, subject in the case of the
Company, to required Bankruptcy Court approvals related to the solicitation,
confirmation, and consummation of the Plan;

(iii)    Subject in the case of the Company to required Bankruptcy Court
approvals related to the solicitation, confirmation, and consummation of a Plan,
the execution, delivery and performance by it of this Agreement do not and shall
not (i) violate any provision of law, rule or regulation applicable to it or any
of its affiliates or its certificate of incorporation or bylaws, (ii) conflict
with, result in the breach of or constitute (with due notice or lapse of time or
both) a default under any material contractual obligations to which it or any of
its affiliates is a party or under its certificate of incorporation or bylaws,
or (iii) require the consent of any third party which has not been obtained.

(iv)    It has entered into this Agreement after receiving the advice of counsel
regarding the matters contemplated hereby.

(d)     Except as expressly set forth in this Agreement, none of the Parties
hereto makes any representation or warranty, written or oral, express or
implied.

17.     Severability. If any portion of this Agreement shall be held to be
invalid or unenforceable, then that portion shall be deemed modified (only to
the extent necessary and in a manner consistent with the remainder of this
Agreement) so as to be valid and enforceable, or if such modification is not
reasonably feasible, shall be deemed to have been severed out of this Agreement,
and the Parties acknowledge that the balance of this Agreement shall in any
event be valid and enforceable unless the effect shall be to materially alter
the terms and conditions of this Agreement.

18.     Headings. The descriptive headings of the several sections of this
Agreement are inserted for convenience of reference only and do not constitute a
part of this Agreement.

19.     Specific Performance. This Agreement, including without limitation the
Parties' agreement herein to support the Plan and to facilitate its
confirmation, is intended as a binding commitment enforceable in accordance with
its terms. It is understood and agreed by each of the Parties hereto that money
damages would not be a sufficient remedy for any breach of this Agreement by any
Party and each non-breaching Party shall be entitled to specific performance and
injunctive or other equitable relief as a remedy of any such breach.

20.    Interpretation. This Agreement is the product of negotiations among the
Parties, and in the enforcement or interpretation hereof, is to be interpreted
in a neutral manner, and any presumption with regard to interpretation for or
against any Party by reason of that Party having drafted or caused to be drafted
this Agreement, or any portion hereof, shall not be effective in regard to the
interpretation hereof.

21.     Consideration. It is hereby acknowledged by the Parties that no payment
or additional consideration shall be due or paid to the Supporting Noteholders
for their agreement to vote in accordance with and otherwise comply with the
terms and conditions of this Agreement other than the obligations of the other
Parties hereunder.

22.     Rule of Interpretation. Notwithstanding anything contained herein to the
contrary, it is the intent of the Parties that all references to votes or voting
in this Agreement be interpreted to include (i) votes or voting on a plan of
reorganization under the Bankruptcy Code and (ii) all means of expressing
agreement with, or rejection of, as the case may be, a restructuring or
reorganization transaction that is not implemented under the Bankruptcy Code.

23.     Counterparts; Fax Signatures. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page by facsimile transmission shall be effective as
delivery of a manually executed counterpart.

24.     Governing Law. Except to the extent that the Bankruptcy Code or
Bankruptcy Rules are applicable, the rights and obligations arising under this
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York applicable to contracts made and performed
entirely within such state.

25.     Jurisdiction. By its execution and delivery of this Agreement, each of
the Parties hereto irrevocably and unconditionally agrees that any legal action,
suit, or proceeding against it with respect to any matter under or arising out
of or in connection with this Agreement or for recognition or enforcement
(including specific performance) of any judgment rendered in any such action,
suit or proceeding, shall be brought in the Bankruptcy Court or prior to the
commencement of the Chapter 11 Cases, in the federal district court or
appropriate state court located within the State of New York. By its execution
and delivery of this Agreement, each of the Parties hereto irrevocably accepts
and submits itself to the jurisdiction of the Bankruptcy Court and the federal
and state courts located within the State of New York for such purposes and
agrees that any such legal action, suit, or proceeding shall constitute a core
proceeding within the meaning of 28 U.S.C. section 157(b)(2).

26.     Expenses.

(a)      In any action or proceeding brought by a Party hereto against any other
Party hereto to enforce any provision of this Agreement, or to seek damages for
a breach of any provision hereof, or where any provision hereof is validly
asserted as a defense, the prevailing party shall be entitled to recover
reasonable attorneys' fees and costs from the other party in addition to any
other available remedy.

(b)      The Company shall pay or procure the payment of, before the
commencement of the Chapter 11 Cases, all prepetition fees and expenses of the
Supporting Noteholders, the Prepetition Ad Hoc Committee, Ad Hoc Committee and
the Indenture Trustee for the Senior Notes (the "Indenture Trustee") and of
their respective legal and financial advisors relating to the Financial
Restructuring, outstanding at the time of such commencement and to undertake in
the Plan to pay, or procure the payment of, upon the consummation of the Plan
all postpetition fees and expenses of the Supporting Noteholders, the
Prepetition Ad Hoc Committee, Ad Hoc Committee and the Indenture Trustee and of
their respective legal and financial advisors relating to the Chapter 11 Cases.
For the avoidance of doubt, nothing in this Section 26(b) shall require the
Company to pay the fees and expenses of any advisor retained by a Supporting
Noteholder who is not also an advisor to the Prepetition Ad Hoc Committee and/or
the Ad Hoc Committee.

27.     Effectiveness of the Agreement. This Agreement shall be effective on the
date it has been signed by each of the Supporting Noteholders and each of the
Trico entities. With respect to any Party who becomes a Party hereto after the
date hereof, including Transferees pursuant to Section 4 hereof, this Agreement
shall be effective as of the date such signatory executes and delivers this
Agreement.

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officers as of the date first
written above.



  TRICO MARINE SERVICES, INC.   TRICO MARINE ASSETS, INC.   TRICO MARINE
OPERATORS, INC.              

By:                    /s/ Trevor Turbidy                   

 

Name:                Trevor Turbidy

 

Title: Vice President and Chief Financial Officer

   

 

--------------------------------------------------------------------------------

 

SCHEDULE 1


Supporting Noteholders
 



 1.  AIG Global Investment Corp., as Investment Adviser

 2.  Barclays Bank PLC

 3.  Cargill Financial Services International, Inc.

 4.  Dalton Investments

 5.  Merrill Lynch Bond Fund, Inc. - High Income Portfolio

 6.  Merrill Lynch Global Investment Series: Income Strategies Portfolio

 7.  Master U.S. High Yield Trust

 8.  Corporate High Yield Fund, Inc.

 9.  Corporate High Yield Fund III, Inc.

 10. Corporate High Yield Fund V, Inc.

 11. Corporate High Yield Fund VI, Inc.

 12. Debt Strategies Fund, Inc.

 13. Floating Rate Income Strategies Fund, Inc.

 14. Merrill Lynch International Investment Funds - U.S. High Yield Bond Fund

 15. Merrill Lynch World Income Fund, Inc.

 16. Moore Credit Fund, Ltd.

 17. Scoggin Capital Management, L.P.



--------------------------------------------------------------------------------



SCHEDULE 16(b)(ii)

Leif Weitzman v. Trico Marine Services, Inc., Thomas E. Fairley, and Ronald O.
Palmer

, Civil Action No. 04-1565, was filed in the United States District Court for
the Eastern District of Louisiana alleging violations of §§ 10(b) and 20(a) of
the Securities Act of 1934 against the Company, its Chief Executive Officer and
former Chairman of the Board. Plaintiff seeks to certify a class consisting of
purchasers of the Company's common stock from May 6, 2003 through May 10, 2004,
and requests an unspecified amount of compensatory damages, interest and costs.





--------------------------------------------------------------------------------



EXHIBIT A


Term Sheet



Exhibit A to Plan Support Agreement

 

Final Draft

Confidential

September 8, 2004

TRICO MARINE SERVICES, INC.
DRAFT PROPOSED TERMS OF RESTRUCTURING

This term sheet, proposed by Trico Marine Services, Inc. ("TMAR"), sets forth a
brief summary of the principal terms of a proposed restructuring (the
"Restructuring") of the $250 million 8-7/8% Senior Notes due 2012 (the "Senior
Notes") issued by TMAR. Capitalized terms used but not defined herein have the
respective meanings ascribed thereto in the Indenture dated as of May 31, 2002
among TMAR, the Guarantors (as defined therein), and JPMorgan Chase Bank as
Trustee. As used herein, TMAR, the Guarantors, and all domestic remaining
subsidiaries of TMAR are referred to as "Trico." This term sheet does not
represent a commitment, obligation or understanding on the part of Trico, the
holders of the Senior Notes (the "Senior Noteholders"), or the Trustee to, as
applicable, (a) amend, waive or otherwise modify (including without limitation
by way of restructuring, refinancing, termination, cancellation or exchange) any
agreement, including without limitation the Senior Notes, or any term or
provision thereof or of any agreement, instrument or document related thereto,
(b) forbear from exercising remedies with respect thereto, (c) agree with, admit
or concede the validity or enforceability of any claim by the Senior Noteholders
or (d) take action, or refrain from taking action, with respect to the
foregoing. No party shall be so obligated unless and until all internal credit,
board and other necessary approvals, as applicable, are sought and obtained, all
definitive documentation is negotiated and executed and all conditions precedent
are satisfied or waived.

The terms discussed herein are an integrated offer, are not divisible except as
described herein, and are subject to the terms and conditions hereof. This term
sheet is provided in confidence and may be distributed only with the express
written consent of TMAR and counsel to the Ad Hoc Committee of Senior
Noteholders (the "Ad Hoc Committee"). Certain elements of the proposal
concerning the implementation of the Restructuring may be modified as a
consequence of the parties' tax review. This term sheet does not include a
description of all of the terms, conditions and other provisions that are to be
contained in the definitive documentation governing such matters, which remain
subject to discussion and negotiation to the extent not inconsistent with the
specific matters set forth herein. This term sheet is proffered in the nature of
a settlement proposal in furtherance of settlement discussions, and is intended
to be entitled to the protections of rule 408 of the Federal Rules of Evidence
and any other applicable statutes or doctrines protecting the use or disclosure
of confidential information and information exchanged in the context of
settlement discussions.

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OF TRICO OR A
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN OF REORGANIZATION. SUCH OFFER
OR SOLICITATION WILL ONLY BE MADE IN COMPLIANCE WITH ALL APPLICABLE SECURITIES
LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.

 

I.

Companies Affected:

The Restructuring will impact TMAR, Trico Marine Assets, Inc. ("TMA") and Trico
Marine Operators, Inc. ("TMO").
 

 

II.

Bear Stearns Credit Facility:

Except as otherwise provided herein, all of the respective obligations of TMAR,
TMO and TMA pursuant to the Bear Stearns Credit Facility will be unimpaired
and/or reinstated in full. Depending on the form of Restructuring, certain
consents, waivers, amendments or modifications may be required from a requisite
number of lenders under the Bear Stearns Credit Facility.
 

 

III.

NOK 150 Million Term Loan

Except as otherwise provided herein, the NOK 150 Million Term Loan will be
unimpaired/unaffected by the Restructuring. Depending on the form of
Restructuring, certain consents, waivers, amendments or modifications may be
required from a requisite number of lenders under the NOK 150 Million Term Loan.
 

 

IV.

NOK 800 Million Revolving Facility

The NOK 800 Million Revolving Facility will be unimpaired/unaffected by the
Restructuring. Depending on the form of Restructuring, certain consents,
waivers, amendments or modifications may be required from a requisite number of
lenders under the NOK 800 Million Revolving Facility.
 

 

V.

GECC Master Bareboat Charter

All of the respective obligations of TMAR, TMO and TMA pursuant to the GECC
Master Bareboat Charter Agreement will be unimpaired and/or reinstated in full.
Depending on the form of Restructuring, certain consents, waivers, amendments or
modifications may be required from GECC.
 

 

VI.

MARAD 2006 Notes

All of the respective obligations of TMAR, TMO and TMA pursuant to the MARAD
2006 Notes Indenture and related documentation will be unimpaired and/or
reinstated in full. Depending on the form of Restructuring, certain consents,
waivers, amendments or modifications may be required from MARAD.
 

 

VII.

MARAD 2014 Notes

All of the respective obligations of TMAR, TMO and TMA pursuant to the MARAD
2014 Notes Indenture and related documentation will be unimpaired and/or
reinstated in full. Depending on the form of Restructuring, certain consents,
waivers, amendments or modifications may be required from MARAD.
 

 

VIII.

Trade Credit and Other General Unsecured Claims:

Claims not to exceed an amount to be agreed between TMAR and Houlihan in the
aggregate resulting from all credit extended to TMAR and its subsidiaries by its
vendors and suppliers, including operating leases, will be unimpaired and/or
assumed in full. Other general unsecured claims against TMAR and its
subsidiaries not to exceed an amount to be agreed between TMAR and Houlihan in
the aggregate will be unimpaired and will be paid in the ordinary course of
business.
 

 

IX.

Federal, State and Local Tax Claims:

The claims of Federal, State and Local taxing authorities against TMAR and its
subsidiaries not to exceed an amount to be agreed between TMAR and Houlihan in
the aggregate shall be paid in full in cash when due or as permitted by section
1129(a)(9) of the Bankruptcy Code.
 

 

X.

Other Priority Claims:

Other priority claims against TMAR and its subsidiaries not to exceed an amount
to be agreed between TMAR and Houlihan in the aggregate shall be paid in full in
cash upon consummation of the Restructuring, or upon such other terms as TMAR
and the beneficiary of such payment may agree.
 

 

XI.

Senior Note Claims:

On the effective date of the relevant plan of reorganization (the "Effective
Date"), all of the Senior Notes shall be cancelled and in exchange therefore,
each Senior Noteholder shall receive a pro rata portion of newly authorized and
issued TMAR common stock (the "New TMAR Stock") representing 100% of the common
stock ownership of TMAR as of the Effective Date. All New TMAR Stock allocations
to the Senior Noteholders are subject to dilution from the exercise of (i)
options on the re-capitalized equity to be reserved for distribution pursuant to
the TMAR LTIP, as described below and (ii) the warrants to be provided to the
existing holders of equity interests in TMAR. TMAR will take all reasonably
necessary actions to permit the New TMAR Stock to be traded on at least the
NASDAQ OTC Bulletin Board market. Following the Effective Date, TMAR will use
its reasonable best efforts to obtain listing of the New TMAR Stock on the
NASDAQ Small Cap Market. On the Effective Date, TMAR will enter into a
Registration Rights Agreement in form, scope and substance reasonably
satisfactory to the Ad Hoc Committee providing the Senior Noteholders with
customary demand and piggy-back registration rights with respect to the New TMAR
Stock.
 

 

XII.

Equity Security Holders:

If the holders of existing TMAR common stock as a class approve the plan of
reorganization described in this Term Sheet, then in exchange for the TMAR
common stock that they presently hold, holders of existing TMAR common stock
will receive (i) warrants, exercisable for a period of five years after the
Effective Date for 5% of the pro forma common equity of reorganized TMAR
(subject to dilution from the exercise of options on the re-capitalized equity
to be reserved for distribution pursuant to the TMAR LTIP, as described below),
with a per share exercise price calculated on the basis of the value of TMAR's
equity being $187.5 million; and (ii) warrants, exercisable for a period of
three years after the Effective Date for 5% of the pro forma common equity of
reorganized TMAR (subject to dilution from the exercise of options on the
re-capitalized equity to be reserved for distribution pursuant to the TMAR LTIP,
as described below), with an exercise price calculated on the basis of TMAR's
equity being $250 million.
 

For the avoidance of doubt, the pro forma ownership of New TMAR Stock assuming
the grant and exercise of all options under the LTIP and the exercise of all
warrants shall be: former Senior Noteholders - 83.25%; LTIP option grantees -
7.5%; warrantholders - 9.25%.
 

 

XIII.

Section 510(b) Claims

All securities litigation claims and other claims that come within the scope of
section 510(b) of the Bankruptcy Code shall be treated in accordance therewith.
 

 

XIV.

Tax Structure:

PwC, K&E, Lazard, and Trico are reviewing tax issues and potential tax
structures and will consult with counsel to the Ad Hoc Committee on tax issues
and tax structures.
 

 

XV.

Management Incentive:

On the Effective Date, a new long-term stock incentive program (the "TMAR LTIP")
will be approved and implemented. The TMAR LTIP will provide options to purchase
up to 7.5% of the New TMAR Stock, on a fully diluted basis. The options shall be
granted in accordance with the allocations set forth on Exhibit A, attached
hereto, and incorporated herein by reference, and shall be subject to the
vesting schedule also set forth on Exhibit A. All options will be exercisable
for a period of seven years after issuance. The per share exercise price of all
options granted at the Effective Date will be the per share value of the New
TMAR Stock at the Effective Date.
 

 

XVI.

Corporate Governance:

As of the Effective Date, TMAR shall have a seven person Board of Directors
consisting of TMAR's current Chairman and its chief executive officer, and five
nominees of the Senior Noteholders selected by a majority in amount of those
Senior Noteholders willing to go restricted at the appropriate time for the
purpose of selecting such five nominees, or, failing such restricted Senior
Noteholders, a majority in amount of the Senior Noteholders.

On the Effective Date, TMAR will implement revised Bylaws and Certificate of
Incorporation which shall be in form, scope and substance satisfactory to the Ad
Hoc Committee.
 

 

XVII.

Exit Facility:

Trico will seek an exit facility to ensure adequate liquidity for the operation
of its businesses and will consult with the Ad Hoc Committee in connection with
obtaining and implementing such exit facility.
 

 

XVIII.

Releases:

The plan of reorganization shall include a full discharge and release of
liability in favor of (a) TMAR and each of its subsidiaries, (b) the Senior
Noteholders, and (c) each of their respective principals, employees, agents,
officers, directors, and professionals from: (i) any and all claims and causes
of action arising prior to the Effective Date and (ii) any and all claims
arising from the actions taken or not taken in good faith in connection with the
Restructuring.
 

 

XIX.

Conditions:

The Restructuring proposal set forth herein shall be subject to, among other
things:
 

     

 i.   the receipt of all required legal and regulatory approvals;

 ii.  the approval of the Board of Directors of the TMAR, TMA and TMO;

 iii. fulfillment of the conditions precedent specified in the side letter dated
      September 8, 2004, between TMAR and the Ad Hoc Committee concerning
      required amendments to the credit facilities and exit financing;

 iv.  the negotiation and execution of definitive documentation reasonably
      acceptable to the signatories of the supporting agreements for the
      Restructuring.
       

 

XX.

Plan Support Agreement:

Upon agreement between Trico and the Senior Noteholders regarding the terms of
the Restructuring, Trico and a majority of the Senior Noteholders will enter
into one or more formal agreements (the "Plan Support Agreements"). The
signatories to the Plan Support Agreements, would among other things, support
the Restructuring, and (a) subject to receipt of an approved disclosure
statement satisfying the requirements the Bankruptcy Code applicable to
disclosure statements that contains information concerning Trico and a Plan that
conforms with the terms of the Restructuring (the "Plan"), vote all of its
claims against, and equity interests in, TMAR, TMA and TMO to accept such Plan
and otherwise support and take all reasonable actions to facilitate, the
proposal, solicitation, confirmation, and consummation of such Plan; (b) not
object to confirmation of, or vote to reject, the Plan or otherwise commence any
proceeding to oppose or alter the Plan, the disclosure statement in respect of
the Plan, the solicitation of its acceptance of the Plan or any other
reorganization documents containing terms and conditions consistent in all
material respects with the Term Sheet; (c) vote against any restructuring
workout or plan of reorganization relating to Trico other than the Plan; and (d)
not directly or indirectly seek, solicit, support, encourage, vote for, consent
to, or participate in the negotiation or formulation of (x) any plan of
reorganization, proposal, offer, dissolution, winding up, liquidation,
reorganization, merger, or restructuring for any of Trico other than the Plan,
(y) any disposition outside of the Plan of all or any substantial portion of the
assets of Trico or any of its subsidiaries, or (z) any other action that is
inconsistent with, or that would delay or obstruct the proposal solicitation,
confirmation, or consummation of, the Plan. The signatories to the Plan Support
Agreement would, among other things, support the Plan and the Restructuring and
in the event that any signatory sells, assigns or otherwise conveys its claims
(a "Sale Transaction"), it would condition said Sale Transaction upon the
transferee's assumption of the Plan Support Agreement.
 

 

XXI.

Plan Support Agreement:

It shall be a condition precedent to Trico taking action to implement the
Restructuring that the holders of a minimum of 66 2/3% of the currently
outstanding Senior Notes have each executed and delivered to Trico Plan Support
Agreements.
 

 

XXII.

Implementation

The Restructuring will be effectuated through a mutually acceptable pre-packaged
or pre-arranged Chapter 11 plan of reorganization of Trico, the Guarantors, and,
only to the extent necessary, certain or all of Trico's remaining domestic
subsidiaries. The definitive documentation shall be in form and substance
reasonably satisfactory to Trico and the Ad Hoc Committee and may not contain
terms which vary materially from the terms described herein. For the avoidance
of doubt, none of Trico's foreign subsidiaries or affiliates shall be subject to
any Chapter 11 filing, bankruptcy proceeding or any other similar reorganization
or insolvency proceeding existing under the laws of the jurisdiction of its
organization or principle place of business.
 

 

XXIII.

Fees and Expenses

In addition to paying the expenses of its own legal and financial advisors,
Trico will continue to pay the reasonable fees and expenses of Bingham McCutchen
LLP and Houlihan Lokey Howard & Zukin through the Effective Date, in accordance
with the terms of the existing fee agreements. Trico also agrees to pay the
reasonable fees and expenses of local counsel (if required) to the Ad Hoc
Committee through the Effective Date.
 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

[TO BE INSERTED INTO LETTERHEAD OF TRANSFEROR]

_____________________ ___, 2004

_________________________ (the "Transferee")

Re: Transferee Acknowledgment

Ladies and Gentlemen:

This letter (this "Letter") is in reference to paragraph 4 of that certain Plan
Support Agreement (the "PSA") entered into as of September 8, 2004, among Trico
Marine Services, Inc., Trico Marine Assets, Inc., and Trico Marine Operators,
Inc. (collectively, the "Company" or "Trico") and the Supporting Noteholders.
All capitalized terms used but not defined herein have the meanings given to
them in the PSA.

Paragraph 4 of the PSA provides, in relevant part, as follows:

As long as this Agreement has not been terminated pursuant to Section 6 hereof
and the confirmation and effective date of the Plan have not occurred, no
Supporting Noteholder may, directly or indirectly sell, assign, transfer,
hypothecate, grant any option or right to acquire, or otherwise dispose of
(each, a "Transfer") all or any portion of any claim against or equity interest
in the Company or any interest therein, unless the purchaser, assignee, or
transferee (the "Transferee") agrees in writing in the form attached hereto as
Exhibit B (such writing a "Transferee Acknowledgment") at the time of such
Transfer to be bound by all of the terms of this Agreement in its entirety,
without revisions, as a Party hereto, including without limitation Section 1
hereof. Upon execution of the Transferee Acknowledgment, the Transferee shall be
deemed to be a Supporting Noteholder. Any Transfer not effected in accordance
with the foregoing shall be deemed void ab initio. In the event of a Transfer,
the transferor shall, within three business days after such Transfer, provide
notice of such transfer to Trico Marine Services, Inc., together with a copy of
the Transferee Acknowledgment and, if the transferor has transferred all of its
claims subject to this Agreement, then such transferor shall automatically be
released from any further obligations hereunder.

 

As of ____________ ___, 2004, we, the undersigned have agreed to Transfer the
following principal amount of Senior Notes to the countersigning party, as
Transferee:

Issuance Issue Amount Maturity Principal Amount
Transferred 8.875% Senior Notes $250 million May 15, 2012 $_______________



By your countersignature in the space provided below, you, as Transferee,
represent and warrant that you have received the PSA (attached as Exhibit A) and
the Term Sheet (attached hereto as Exhibit B).

Please indicate your agreement to be bound by (a) the PSA as a Supporting
Noteholder and (b) the terms and conditions of this Letter, in each case in
their entirety without revisions (including with respect to any and all claims
or interests you already may hold against or in Trico prior to the Transfer of
the interests described above), by countersigning below and returning a copy of
this Letter to the Transferor. This Letter may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Letter. Delivery of an executed signature page of
this Letter by facsimile shall be effective as delivery of a manually executed
signature page of this Letter. Upon receipt of your countersignature to this
Letter, which is a precondition to any Transfer of the interests described
above, this Letter shall be provided to Trico Marine Services, Inc. pursuant to
paragraph 4 of the PSA.

Very truly yours,

[INSERT NAME OF TRANSFEROR]

 

ACCEPTED AND AGREED

[INSERT NAME OF TRANSFEREE]

 

 